DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II: claims 13-20 in the reply filed on 10/25/2022 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “an austenitic microstructure which is strengthened in the surface region, the region from the surface to a depth of 20-500 µm perpendicular from the surface, by about 5-15 vol%,of finely dispersed M2(C,N) type carbo-nitrides”, which renders the claim definite, because the limitations "the surface region", “the region”, “the surface” and “the surface” in lines 13-14 have insufficient antecedent basis. For the purposes of examination, claim 13 is given the broadest reasonable interpretation such that the limitation “an austenitic microstructure which is strengthened in the surface region, the region from the surface to a depth of 20-500 µm perpendicular from the surface, by about 5-15 vol%,of finely dispersed M2(C,N) type carbo-nitrides” is interpreted as --an austenitic microstructure which is strengthened in a surface region from a surface to a depth of 20-500 µm perpendicular from the surface, by about 5-15 vol% of finely dispersed M2(C,N) type carbo-nitrides--.
	Claims 14-20 are dependent on claim 13 and are thus also rejected for the same reasons.
The term “typical distance” in claim 16 is a relative term which renders the claim indefinite. The term “typical distance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Allowable Subject Matter
Claims 13-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, the prior art fails to disclose or adequately suggest the sintered component as recited. The closest prior art, Oshchepkov (US 2012/0201712), as cited in the IDS dated 6/17/2021, teaches a sintered component containing, by wt%, 10.5-30.0% Cr, 0.5-9.0% Ni, 0.1-3.0% Si, 0.01-2.0% Mn, 0-0.5% C, 0.01-0.4% N, 0-0.5% O, 0-6% V, 0-7% Cu, 0-1% Nb, 0-7% Mo, and a balance of Fe (Abstract, [0001], [0018], [0044]-[0047]), which satisfies or overlaps with the instantly claimed chemical composition ranges. Oshchepkov also teaches that the sintered component has greater than or equal to 40% austenitic phase ([0001]), which reads on an austenitic microstructure. However, Oschepkov fails to teach or fairly suggest wherein the austenitic microstructure is strengthened in a surface region from a surface to a depth of 20-500 µm perpendicular from the surface, by about 5-15 vol% of finely dispersed M2(C,N) type carbo-nitrides, as required by claim 13. Thus, claim 13 is distinct over the teachings of the prior art. Claims 14-20 further limit the subject matter of claim 13 and are thus also distinct over the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734